Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 1 of 47



                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA



    BPI SPORTS, LLC,                                    CASE NO. 0:19-cv-60505-SMITH

               Plaintiff,
    vs.

    THERMOLIFE INTERNATIONAL, LLC,
    and RONALD L. KRAMER,

               Defendants.



                            AMENDED ANSWER TO AMENDED COMPLAINT


          Defendants ThermoLife International, LLC (“ThermoLife”) and Ronald L. Kramer

 (“Kramer”) (ThermoLife and Kramer together, “Defendants”), files their amended answer to

 Plaintiff’s Amended Complaint [D.E. 12] as follows:

          1.       Paragraph one of Plaintiff’s Amended Complaint fails to acknowledge the Court’s

 January 9, 2020 Order [D.E. 37]. The Court has dismissed Plaintiff’s claim for trade libel, libel per

 se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The only claims that remain are: Lanham Act violations, unfair competition, and false

 marking.

          2.       Defendants deny the allegations of this paragraph.

          3.       Defendants admit the allegations of this paragraph.

          4.       Defendants admit the allegations of this paragraph.

          5.       Defendants admit the allegations of this paragraph.

          6.       Defendants deny that the Court has personal jurisdiction over Kramer in this district.

 Defendants also deny that there is subject matter jurisdiction over Kramer in this district. Defendants

 admit that there is personal and subject matter jurisdiction over ThermoLife in this district.

                                                    1
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 2 of 47




        7.      Defendants deny that the Court has personal jurisdiction over Kramer in this district.

 Defendants also deny that there is subject matter jurisdiction over Kramer in this district. Defendants

 admit that there is personal and subject matter jurisdiction over ThermoLife in this district.

        8.      Defendants deny that, for claims against Kramer, venue is proper in this district. For

 claims against ThermoLife, Defendants admit that venue is proper here.

        9.      The allegations of this paragraph do not relate to Defendants.Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        10.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        11.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        12.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        13.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        14.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        15.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.



                                                  2
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 3 of 47




        16.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        17.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        18.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        19.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        20.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        21.     The allegations of this paragraph do not relate to Defendants. Defendants are without

 knowledge or information sufficient to form a belief as to the allegations contained in this paragraph,

 and on that basis, deny the allegations.

        22.     Defendants deny the allegations of paragraph 22. Mr. Kramer has never indicated that

 he invented any “of the most ubiquitous substances on the earth” or that ThermoLife “owns” either

 amino acid or nitrates.

        23.     The allegations of this paragraph relate to BPI. Defendants are unable to determine

 the veracity of these allegations, which do not concern ThermoLife. Accordingly, for purposes of

 this answer, Defendants deny the allegations of this paragraph.

        24.     The allegations of this paragraph relate to BPI. Defendants are unable to determine

 the veracity of these allegations, which do not concern Defendants. Accordingly, for purposes of this

 answer, Defendants deny the allegations of this paragraph.

                                                  3
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 4 of 47




        25.     The allegations of this paragraph relate to BPI. Defendants are unable to determine

 the veracity of these allegations, which do not concern Defendants. Accordingly, for purposes of this

 answer, Defendants deny the allegations of this paragraph.

        26.     The allegations of this paragraph relate to BPI. Defendants are unable to determine

 the veracity of these allegations, which do not concern Defendants. Accordingly, for purposes of this

 answer, Defendants deny the allegations of this paragraph.

        27.     The allegations of this paragraph relate to BPI. Defendants are unable to determine

 the veracity of these allegations, which do not concern Defendants. Accordingly, for purposes of this

 answer, Defendants deny the allegations of this paragraph.

        28.     The allegations of this paragraph relate to BPI. Defendants are unable to determine

 the veracity of these allegations, which do not concern Defendants. Accordingly, for purposes of this

 answer, Defendants deny the allegations of this paragraph.

        29.     Defendants admit the allegations of this paragraph.

        30.     Defendants deny the allegations of this paragraph.

        31.     Defendants admit that ThermoLife’s website discusses ThermoLife’s patent rights

 related to dietary supplements and dietary supplement ingredients, including the statements identified

 in paragraph 31 of the Amended Complaint. Defendants deny the allegations of this paragraph that

 ThermoLife’s website does not offer any products for sale; in fact, ThermoLife’s website offers

 technology and products for sale. Defendants deny the remaining allegations of this paragraph.

        32.     Defendants deny the allegations of this paragraph.

        33.     Defendants admit that ThermoLife’s website displays a list of products that include

 ThermoLife’s patented technology. Defendants deny the remaining allegations of this paragraph.

        34.     Defendants deny the allegations of this paragraph.

        35.     The allegations of paragraph 35 relate to content that previously appeared on

 ThermoLife’s website. Defendants admit that the allegations of this paragraph were true as of the

 date that the Amended Complaint was filed.

        36.     Defendants admit the allegations of this paragraph.

                                                  4
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 5 of 47




        37.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        38.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        39.     Defendants admit that ThermoLife owns the trademark NO3-T. Defendants further

 admit that ThermoLife’s licensees are generally required, by contract, to mark their products with

 ThermoLife’s NO3-T trademark. Defendants deny the remaining allegations of this paragraph.

        40.     Defendants deny the allegations of this paragraph.

        41.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed the these claims and required BPI to file

 an Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        42.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

                                                   5
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 6 of 47




 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        43.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        44.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        45.     Defendants deny the allegations of this paragraph.

        46.     Defendants deny the allegations of this paragraph.

        47.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should



                                                   6
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 7 of 47




 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        48.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        49.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        50.     Defendants admit the allegations of this paragraph.

        51.     Defendants deny the allegations of this paragraph.

        52.     Defendants admit the allegations of this paragraph.

        53.     Defendants deny the allegations of this paragraph.

        54.     Defendants deny the allegations of this paragraph.

        55.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should



                                                   7
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 8 of 47




 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        56.     Defendants deny the allegations of this paragraph.

        57.     Defendants deny the allegations of this paragraph.

        58.     Defendants deny the allegations of this paragraph.

        59.     Defendants deny the allegations of this paragraph; Defendants do not claim to have

 invented all compositions concerning nitrates and separate amino acids.

        60.     The allegations of this paragraph relate to the “oral intake” of “these compounds”,

 which are not defined in the Amended Complaint. Accordingly, Defendants cannot respond to these

 allegations about unidentified compounds. To the extent a response is necessary, Defendants deny

 the allegations of this paragraph.

        61.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        62.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        63.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

                                                   8
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 9 of 47




 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        64.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        65.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        66.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.



                                                   9
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 10 of 47




        67.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        68.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        69.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        70.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should



                                                  10
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 11 of 47




 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        71.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        72.     The allegations of this paragraph relate to BPI. Defendants are unable to determine

 the veracity of these allegations, which do not concern Defendants. Accordingly, for purposes of this

 answer, Defendants deny the allegations of this paragraph.

        73.     The allegations of this paragraph relate to a product sold by Muscle Beach Nutrition,

 not ThermoLife or Kramer. Accordingly, these allegations are irrelevant to any claim against

 ThermoLife and Kramer. Further, the allegations relate to testing that BPI allegedly had conducted

 by a laboratory named Advanced Botanical Consulting and Technology (“ABC”). Defendants further

 allege that on June 4, 2019, Advanced Botanical Consulting and Testing was cited by the FDA for

 failing to establish accurate and reproducible testing methods. To the extent a response is necessary,

 Defendants deny the allegations of this paragraph.

        74.     Defendants deny the allegations of this paragraph.

        75.     Defendants deny the allegations of this paragraph.

        76.     Defendants deny the allegations of this paragraph.

        77.     The allegations of this paragraph relate to tests performed by BPI. Defendants are

 unable to determine the veracity of these allegations, which do not concern Defendants. Accordingly,

 for purposes of this answer, Defendants deny the allegations of this paragraph. Additionally,

 Defendants further allege that on June 4, 2019, Advanced Botanical Consulting and Testing was cited

 by the FDA for failing to establish accurate and reproducible testing methods.

                                                  11
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 12 of 47




        78.     Defendants deny the allegations of this paragraph.

        79.     Defendants deny the allegations of this paragraph.

        80.     Defendants deny the allegations of this paragraph.

        81.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        82.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        83.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        84.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

                                                  12
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 13 of 47




 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        85.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        86.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        87.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        88.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

                                                  13
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 14 of 47




 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        89.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        90.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        91.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.



                                                  14
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 15 of 47




        92.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        93.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        94.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        95.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should



                                                  15
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 16 of 47




 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        96.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        97.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        98.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        99.     The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

                                                  16
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 17 of 47




 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        100.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        101.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        102.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        103.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

                                                  17
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 18 of 47




 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        104.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        105.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        106.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        107.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

                                                  18
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 19 of 47




 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        108.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        109.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        110.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.



                                                  19
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 20 of 47




        111.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        112.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        113.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        114.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should



                                                  20
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 21 of 47




 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        115.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        116.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        117.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        118.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

                                                  21
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 22 of 47




 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        119.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        120.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        121.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        122.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

                                                  22
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 23 of 47




 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        123.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        124.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        125.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        126.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

                                                  23
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 24 of 47




 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        127.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        128.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        129.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.



                                                  24
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 25 of 47




        130.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        131.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        132.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        133.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should



                                                  25
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 26 of 47




 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        134.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        135.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        136.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        137.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

                                                  26
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 27 of 47




 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        138.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        139.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        140.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        141.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

                                                  27
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 28 of 47




 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        142.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        143.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        144.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        145.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

                                                  28
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 29 of 47




 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        146.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        147.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        148.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.



                                                  29
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 30 of 47




        149.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        150.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        151.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        152.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should



                                                  30
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 31 of 47




 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        153.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        154.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        155.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        156.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

                                                  31
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 32 of 47




 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        157.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

 To the extent a response is necessary, Defendants deny the allegations of this paragraph.

        158.    The allegations of this paragraph relate to conduct by Muscle Beach Nutrition, not

 ThermoLife or Kramer. Accordingly, these allegations are irrelevant to any claim against

 ThermoLife and Kramer. Regardless, Defendants admit that the CRTN-3 product includes Creatine

 Nitrate on the label along with the NO3-T trademark.

        159.    ThermoLife’s website does not “indicate[] that the NO3-T logo protects the

 ThermoLife Patents.” Defendants deny the remaining allegations of this paragraph.

        160.    Defendants deny that ThermoLife’s patents are “irrelevant.” Further answering this

 paragraph, Defendants admit that certain patents listed on the website www.NO3-T.com do not cover

 Creatine Nitrate.

        161.    Defendants deny the allegations of this paragraph.

        162.    Defendants deny the allegations of this paragraph.

        163.    The allegations of this paragraph relate to conduct by ThermoLife’s licensees not

 ThermoLife. Nonetheless, Defendants admit that ThermoLife’s licensees often include the NO3-T

 trademark on their products that include ThermoLife’s Creatine Nitrate.

        164.    Defendants admit that certain patents listed on the website www.NO3-T.com do not

 cover Creatine Nitrate. Defendants deny the remaining allegations in this paragraph.

        165.    Defendants deny the allegations of this paragraph.

                                                  32
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 33 of 47




        166.    Defendants deny the allegations of this paragraph.

                                               COUNT I

                                      (Violation of Lanham Act)

        167.    Defendants incorporate their responses to paragraphs 1 to 166 set forth above as

 though fully set forth here.

        168.    Defendants deny the allegations of this paragraph.

        169.    Defendants deny the allegations of this paragraph.

        170.    Defendants deny the allegations of this paragraph.

        171.    Defendants deny the allegations of this paragraph.

        172.    Defendants deny the allegations of this paragraph.

        173.    Defendants deny the allegations of this paragraph.

                                              COUNT II

                                         (Unfair Competition)

        174.    Defendants incorporate their responses to paragraphs 1 to 166 set forth above as

 though fully set forth here.

        175.    Defendants deny the allegations of this paragraph.

        176.    Defendants deny the allegations of this paragraph.

        177.    Defendants deny the allegations of this paragraph.

        178.    Defendants deny the allegations of this paragraph.

        179.    Defendants deny the allegations of this paragraph.

        180.    Defendants deny the allegations of this paragraph.

                                              COUNT III

                                             (Trade Libel)

        181.    Defendants incorporate their responses to paragraphs 1 to 166 set forth above as

 though fully set forth here.

        182.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

                                                  33
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 34 of 47




 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        183.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        184.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

                                              COUNT IV

                                             (Libel Per Se)

        185.    Defendants incorporate their responses to paragraphs 1 to 166 set forth above as

 though fully set forth here.

        186.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.



                                                  34
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 35 of 47




        187.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        188.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

                                              COUNT V

                                        (Tortious Interference)

        189.    Defendants incorporate their responses to paragraphs 1 to 166 set forth above as

 though fully set forth here.

        190.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        191.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the



                                                  35
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 36 of 47




 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        192.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        193.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

                                               COUNT VI

                                       (False Patent Marking)

        194.    Defendants incorporate their responses to paragraphs 1 to 166 set forth above as

 though fully set forth here.

        195.    Paragraph 195 simply includes the text of the 35 U.S.C. § 292. Accordingly, no

 response to this paragraph is necessary. To the extent a response is required, Defendants acknowledge

 that BPI has accurately quoted the statute.

        196.    Defendants deny the allegations of this paragraph.

        197.    Defendants deny the allegations of this paragraph.

        198.    Defendants deny the allegations of this paragraph.

        199.    Defendants deny the allegations of this paragraph.

                                               COUNT VII

                                        (Inequitable Conduct)

                                                  36
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 37 of 47




        200.    Defendants incorporate their responses to paragraphs 1 to 166 set forth above as

 though fully set forth here.

        201.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        202.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        203.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        204.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.



                                                  37
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 38 of 47




        205.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        206.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        207.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        208.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        209.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

                                                 38
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 39 of 47




 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        210.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        211.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

                                             COUNT VIII

                                       (Walker Process Claim)

        212.    Defendants incorporate their responses to paragraphs 1 to 166 set forth above as

 though fully set forth here.

        213.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        214.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

                                                  39
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 40 of 47




 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        215.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        216.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        217.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        218.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the



                                                 40
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 41 of 47




 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        219.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        220.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        221.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        222.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.



                                                 41
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 42 of 47




        223.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

                                              COUNT IX

                                          (Handgards Claim)

        224.    Defendants incorporate their responses to paragraphs 1 to 166 set forth above as

 though fully set forth here.

        225.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        226.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        227.    The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the



                                                  42
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 43 of 47




 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        228.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        229.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        230.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.

        231.   The allegations of this paragraph relate only to Plaintiff’s claims for trade libel, libel

 per se, tortious inference with BPI’s business relations, inequitable conduct and violations of the

 Sherman Act. The Court’s January 9, 2020 Order dismissed these claims and required BPI to file an

 Amended Complaint removing the dismissed claims and, with them, the allegations related to the

 dismissed claims. BPI has failed to comply with the Court’s Order. Since these allegations should

 have been removed by BPI, as ordered by the Court, no response to these allegations is necessary.



                                                 43
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 44 of 47



                                            GENERAL DENIAL

         Each numbered paragraph in this Answer responds to the identically numbered paragraph in

 the Amended Complaint. Defendants deny all allegations, declarations, or assertions in the Amended

 Complaint that are not specifically admitted in this Answer.

               RESPONSE TO PRAYER FOR COSTS AND ATTORNEY’S FEES

         Defendants deny that Plaintiff is entitled to recover any reasonable costs and attorney’s fees.

                          RESPONSE TO REQUEST FOR JURY TRIAL

         Defendants demand a trial by jury on all issues so triable.

                              RESPONSE TO PRAYER FOR RELIEF

         Defendants deny that Plaintiff is entitled to any of the relief requested in the Prayer for Relief

 contained in the Amended Complaint and further deny that Plaintiff is entitled to any relief

 whatsoever.

                          DEFENSES AND AFFIRMATIVE DEFENSES

         1.     Plaintiff’s Amended Complaint fails to state a claim against Defendants. As the

 factual basis for this affirmative defense, Defendants incorporate by this reference the motion to

 dismiss filed previously in this matter.

         2.     Plaintiff’s claims against Kramer fail for lack of personal jurisdiction. Mr. Kramer is

 not a resident of Florida and Mr. Kramer has not caused harm in this district. Mr. Kramer’s only

 connection with this district is the fact that ThermoLife, a company that he is a part owner of, has

 transacted business in this state. These contacts are insufficient to confer jurisdiction on Mr. Kramer

 here.

         3.     Plaintiff’s claims against Kramer fail for lack of subject matter jurisdiction. Once

 Plaintiff’s claims against ThermoLife are dismissed from this lawsuit, there is no subject matter

 jurisdiction over Mr. Kramer here.



                                                   44
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 45 of 47




        4.      Plaintiff’s claim fail en toto as a result of Plaintiff’s unclean hands. Plaintiff markets

 and sells its own dietary supplements. To the extent BPI is claiming that “Creatine Nitrate” is falsely

 marked because it is listed as one ingredient on dietary supplement labels, BPI products are marked

 in this exact same way. In particular, BPI’s Best Creatine product lists a BEST CREATINE BLEND

 including: Creatine MagnaPower (as magnesium creatine chelate), Creatine AKG, and Creatine

 Phosphate. These are all ingredients that dissociate in water, meaning that (according to BPI’s own

 logic) this product is falsely advertised. Indeed, just as BPI accuses ThermoLife of doing (which

 ThermoLife affirms that in fact it does not do), BPI advertises the unique benefits of the bonded

 creatine compounds, specifically touting Creatine MagnaPower as “creatine bonded to pure

 magnesium, thus potentially enhancing the bioavailability of creatine. Magnesium is an essential

 muscle nutrient that is partially responsible for cellular hydration.” Also, BPI specifically touts the

 benefits of these supposedly “advanced forms of creatine to enhance the effects.” According, by

 BPI’s own reasoning, Creatine AKG, Creatine phosphate, and Creatine Magnapower are creatine

 salts that just like Creatine Nitrate disassociate in water. To the extent BPI’s is right, and it is not,

 BPI’s product should be labeled as including: (1) Creatine ions + AKG ions for Creatine AKG; (2)

 Creatine ions + phosphorous ions for Creatine phosphate; and (3) Creatine ions + magnesium ions

 for Creatine Magnapower.

        Wherefore, Defendants demand that judgment be entered in their favor and against BPI on

 its Amended Complaint and request the following relief:

        1) Defendants attorneys’ fees incurred in this action;

        2) Defendants costs incurred in this action;

        3) Such other relief as the Court deems just.




                                                  45
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 46 of 47



  Date:   March 6, 2020     Respectfully submitted,


                            KERCSMAR & FELTUS PLLC


                            Gregory B. Collins (to be admitted Pro Hac Vice)
                            E-mail: gbc@kflawaz.com
                            Molly Rogers (admitted Pro Hac Vice)
                            E-mail: cmr@kflawaz.com
                            7150 E. Camelback Road, Suite 285
                            Scottsdale, AZ 85251
                            Telephone: (480) 421-1001

                            and

                            s/ Edward M. Mullins
                            REED SMITH LLP
                            Edward M. Mullins
                            Florida Bar No. 863920
                            E-mail: emullins@reedsmith.com
                            Ana M. Barton
                            Florida Bar No. 85721
                            E-mail: abarton@reedsmith.com
                            1001 Brickell Bay Drive, 9th Floor
                            Miami, FL 33131
                            Telephone: (736) 747-0200


                            Attorneys for Defendants ThermoLife International LLC
                            and Ronald L. Kramer




                                         46
Case 0:19-cv-60505-RS Document 53 Entered on FLSD Docket 03/06/2020 Page 47 of 47




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Answer was filed via

 CM/ECF on March 6, 2020 and served on all counsel of record.

                                                  By:   s/ Edward M. Mullins
                                                          Edward M. Mullins




                                             47
